346


       ganordle   0. 3. s. Ellingrral,   p8@ e


                 *f would llka to how whetherthis is aorraot,
            whetherI have a rQht to restor.his lost time
            and dlsohargahim from this instlttatlon.And if
            so, whether,we owe him $SO.OOin oash an+ the prs-
            sorlbedolotihlng.~
                                         or n tha lltua tio n
                  Yo ur lnta r p r eta tio                  Is o o r r eet.
       miashof the oomp@nantquostlonsembodiedIn tha last para-
       graph of your answer should br answeredin the aftlrmativa.
                 The questions involvedare oonoludsdby ~our\,opln-
       ion no. O-li?Sd,being Confermwe opinion 3094, a aopy OS
       whichwa hand you harawlth.




-'   diik%AN!-
       ATTORNEY GENERAL                    w